DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29 Apr 2021 has been entered.  Claims 1-6, 8, 10, and 12-13 are pending in the application with claims 7, 9, 11, and 14 cancelled.  Claims 1, 10, and 12-13 are currently amended.  Applicant’s amendment to the Drawings and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 29 Oct 2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Milan Vinnola (#45979) on 06 May 2021.

The application has been amended as follows: 
In claim 10 the status identifier “Original” has been replaced with --Currently Amended--

Terminal Disclaimer
The terminal disclaimer filed on 29 Apr 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,956,360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 Apr 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,962,507 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 Apr 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,449,314 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 Apr 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 15/910,826 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 Apr 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/098,721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 Apr 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/098,802 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 Apr 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/098,805 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s assertion that amended claims 1, 12, and 13 have adopted the suggestion stated on Pg. 28 of the preceding Office action to capture subject matter which was deemed allowable in prior related applications (Pg. 10-11). The reasons for allowance stated in those two commonly-owned applications listed on Pg. 28 of the preceding Office action are of direct relevance to the instant claims. The claims are thus found to patentably distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785